 UNION CAMP CORP.Union Camp Corporation and Doris E. Parker. Case5-CA- 1397330 April 1984ORDER GRANTING MOTION ANDDISMISSING COMPLAINTBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 30 December 1982 Administrative LawJudge Karl H. Buschmann issued the attached deci-sion in the above-entitled proceeding in which hefound that the Respondent violated Section8(a)(1) of the Act by discharging the ChargingParty. The Respondent filed exceptions and a sup-porting brief.On 5 April 1984 counsel for the General Counselfiled a Motion to Dismiss Complaint in light of theBoard's decision in Meyers Industries, 268 NLRB493 (1984). Neither the Respondent nor the Charg-ing Party has filed a response to the motion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The.Board has considered the matter and, in theabsence of any opposition thereto, the Board grantsthe motion.ORDERIt is ordered that the complaint issued by the Re-gional Director 25 June 1982 is dismissed.DECISIONKARl H. BUSCHMANN, Administrative Law Judge.This case arose upon a charge filed by Doris E. Parker(Parker) on December 31, 1981. The complaint whichissued on June 25, 1982, alleges in substance that the Re-spondent, Union Camp Corporation, located in Franklin,Virginia, violated Section 8(a)(l) of the National LaborRelations Act (the Act) when it discharged Parker, apart-time employee, for filing an unemployment compen-sation claim in which she claimed to be available andsearching for employment.Respondent, in its answer filed July 2, 1982, denied thecommission of any unfair labor practice. Respondent alsoalleged in its answer that Parker was removed fromspare status because the conditions of eligibility for un-employment compensation conflicted with company re-quirements for employees in spare status positions.A hearing was held on October 13, 1982, in Norfolk,Virginia. Both parties filed briefs on November 29, 1982.Based on the entire record in this case, I make the fol-lowingFINDINGS OF FACTThe Respondent, Union Camp Corporation in Frank-lin, Virginia, manufactures and sells paper. The manufac-turing operation consists of processing logs and wood270 NLRB No. 77chips into pulp, and then converting the pulp to paper.The paper is sold to customers in rolls or in sheets. TheBleach Division of the Company is responsible for themanufacture of paper. There is also a Building ProductsDivision and a Woodland Division. Approximately 1800persons are employed in the Bleach Division and about1200 are in hourly jobs.Respondent's plant operates 24 hours a day, 7 days aweek, with four shifts. Therefore, in addition to regularfull-time employees, Respondent employs "part-timespare employees" as chip samplers and paper testers.These part-time paper testers and chip samplers workedboth on a scheduled and an "on call" basis. Spare testerswere scheduled to work to fill in for anticipated absencesamong full-time testers or to perform overtime work tobe done. In addition, if a full-time tester failed to reportfor work or became ill on the job, a spare would becalled to work. Because spares often had to work un-scheduled hours, Respondent required that all spares be"on call" or be available for work on short notice.In October and November 1981, Respondent em-ployed 24 full-time paper testers. Twenty of those wereemployed as paper testers and four as head paper testers.Respondent had six manufacturing machines, each ofwhich required one paper tester per shift. Respondentalso employed about five spare paper testers at this time,including the Charging Party, Parker.Parker had been employed by Respondent since Octo-ber 1978, initially as an on-call spare chip sampler andthen for about 2 years as a spare on-call paper tester.Parker was a spare paper tester when she was terminatedand removed from spare status by Respondent in Decem-ber 1981. From January I through November 1, 1981,Parker earned about $11,000, a substantial portion ofwhich was earned from unscheduled on-call assignments.There had been no major complaints concerning Parker'savailability. She was considered to have a "goodrecord."During prior periods when Parker had not worked,either scheduled or on call, for a week or more, she hadfiled for and received unemployment compensation bene-fits. Parker filed her original unemployment compensa-tion claim at the suggestion of Joseph King around Janu-ary 1980. King was the division manager of IndustrialCommunity Relations for Respondent. Parker had filedfor unemployment compensation benefits eight or ninetimes between January 1, 1980, and November 1, 1981.On November 4, 1981, John D. Mumford, residentmanager of Respondent's Franklin Bleach Division, in-formed all employees that there would be a shutdown ofone paper machine beginning the following Sunday (No-vember 8, 1981) and lasting into the first week in De-cember (G.C. Exh. 3). Parker received the memorandumon Friday November 6, 1981, when the foreman, LonnieJernigan, brought it into the workroom and told thepaper testers to read it. Jernigan said some full-timepaper testers would be placed on other jobs but thespares would not be working. When the schedule for thenext week was posted, on November 6, 1981, Parker wasnot scheduled to receive any work.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday, November 9, 1981, Parker filed a claimfor unemployment compensation benefits in the SuffolkVirginia Employment Commission Office. At that time,Parker was given a claimant questionnaire (G.C. Exh.10) and told to fill it out showing where and when shehad searched for work. She also received an applicationidentification card (G.C. Exh. 11), and picked up a pam-phlet entitled "Unemployment Insurance Programs inVirginia" (G.C. Exh. 12). Each of these documents ex-plained that an applicant for unemployment compensa-tion benefits must be actively seeking work and be avail-able, ready, and willing to accept suitable work.Parker sought another job as required by the VirginiaEmployment Commission (VEC). On November 27,1981, a determination was made that Parker was entitledto unemployment benefits for the period of November 8-21, 1981 (G.C. Exh. 6). During this period, Parker wasnever either scheduled or called for work by Respond-ent; nor did she find another job. Between November 23and December 12, 1981, Parker worked several times onon-call assignments, and her name was on the schedulefor work for the week of December 13, 1981.Respondent received Parker's unemployment claimform which required that the Company, as former em-ployer, answer some questions regarding this former em-ployee's claim for unemployment compensation (G.C.Exh. 5). Joseph P. King answered this form on Respond-ent's behalf on November 12, 1981. In the space for re-marks, King wrote:Employed on a call basis since 10-11-78 and hasnot been terminated. By accepting the condition im-posed; i.e., being available for work on short notice,the employee cannot be otherwise employed and,therefore, cannot meet qualifications for unemploy-ment compensation [G.C. Exh. 5].Respondent also received a copy of VEC's determinationawarding unemployment compensation benefits toParker. The determination stated:You have worked for this employer on an on-callbasis since 1978. Due to lack of work, you did notperform any services during the period 11-8-81thru 11-21-81.An unemployed individual is one who during anyweek performs no services and with respect towhich no wages are payable, or in any week of lessthan full-time work if the wages payable are lessthan the week benefit amount.In view of the above, you were unemployed duringthe period 11-8-81 thru 11-21-81 and entitled tobenefits. [G.C. Exh. 6.]Respondent filed an appeal from VEC's determinationon December 8, 1981, stating that Parker:...has agreed to be available to work on veryshort notice. This, in our view, means that shecannot be involved in other work or be seekingother work. Because of this, we do not feel that shewould be eligible to draw unemployment during theperiods when she is not actually working. [G.C.Exh. 7].Immediately following this letter of appeal, Respondent'sJoseph King spoke with a deputy Virginia employmentcommissioner who confirmed that Parker had been askedabout her availability for other employment and had"satisfied the Commission that she was in fact seekingother employment." Based on this confirmation, Re-spondent notified Parker that she was "removed fromspare status" and thereby terminated in a letter datedDecember 14, 1981 (G.C. Exh. 2). The letter was read toParker over the phone that same day. Respondent thenwithdrew its appeal of the award determination in aletter dated December 15, 1981 (G.C. Exh. 8), therebyallowing Parker to receive the 2 weeks of benefits previ-ously awarded.In response to her termination and removal from sparestatus, Parker filed an unfair labor practice charge alleg-ing that Respondent terminated her in violation of Sec-tion 8(a)(l) of the Act. Parker alleged further that by dis-charging her Respondent interfered with her Section 7right to seek unemployment compensation benefits andthis interference was not supported by a sufficient busi-ness justification.Respondent defends its action on three grounds. First,it contends that Parker's filing for unemployment com-pensation did not constitute a protected concerted activi-ty within the meaning of Section 7. Respondent's secondcontention is that Parker was discharged for her viola-tion of an established requirement for continued employ-ment as a spare employee and not for any discriminatoryreasons. Finally, Respondent argues that, even if Parker'sfiling for unemployment benefits were a protected activi-ty within the meaning of Section 7, its action was justi-fied on the basis of a substantial and legitimate businessjustification.AnalysisRespondent's three-pronged defense requires an exami-nation of: (1) whether or not the filing for unemploymentcompensation benefits constitutes a protected concertedactivity within the meaning of Section 7 of the Act; (2)Respondent's practice of discharging of spare employeesunder its on-call rule; and (3) the sufficiency of Respond-ent's business justification for its rule.Respondent argues first that Parker's action in filingfor unemployment benefits did not amount to a "concert-ed activity for the purpose of collective bargaining orother mutual aid or protection" within the meaning ofSection 7 of the Act. The fact that Parker and all spareemployees were not members of the bargaining unit andnot covered by the collective-bargaining agreement isemphasized by Respondent as further proof of lack ofSection 7 standing.Spare testers, like Parker, are clearly "employeeswithin the meaning of the Act." Indeed, they qualify forcompany benefits once they worked in excess of 1000hours in a 12-month period; moreover, Respondent at-tempted to keep all spare testers employed above the1000-hour minimum so that they qualified for benefits.412 UNION CAMP CORP.Once they replace a full-time tester, the spare employeeis considered the tester and is paid the contractual rate ofa full-time paper tester. The testimony established thatParker and all other spare testers worked an average of1100 to 1200 hours in 1981. Nevertheless, sometimesthese employees were not scheduled or called for workfor extended periods of time. On such occasions, theyqualified for unemployment benefits under the Virginiasystem. Since all spare testers were similarly situated,worked under similar circumstances, and submittedclaims for unemployment benefits for the same reasonsarising out of the nature of their part-time jobs, it cannotbe gainsaid that their act of filing unemployment claimsconstituted a concerted activity. The only aspect of indi-vidual action may have been one of timing, namely, thatthese employees, although similarly situated, qualified forthe benefits at different times.Respondent has cited several cases where certain ac-tions by employees were held by the Board not to be en-titled to Section 7 protection. None of the cases cited in-volved the filing of an unemployment compensationclaim. In the only decision dealing with the precise issuehere, the Board stated explicitly:It has long been recognized that this Board is re-quired to administer the Act with careful accommo-dation to the statutory scheme as a whole. It isequally well settled that the matter of unemploy-ment compensation benefits arises out of the em-ployment relationship ...and is one aspect of thenational labor policy. Clearly Bramlett's disputewith Respondent over her entitlement to unemploy-ment benefits would be a matter of common interestto other employees, since they might find them-selves faced with a situation similar to hers in thefuture. Thus, by refusing to withdraw her claim...Bramlett refused to allow Self to deny her and,by way of example, the other employees access tothe State's unemployment compensation appealsprocedure. [Self Cycle & Marine Distributor Co., 237NLRB 75 (1978).]The Board's decision in Self Cycle clearly holds that anemployee's act of filing for unemployment benefits con-stitutes protected concerted activity and seems, there-fore, dispositive of the issue. See also Ohio Brass Co., 261NLRB 137 (1982); Krispy Kreme Doughnut Corp., 245NLRB 1053 (1979), enf. denied 635 F.2d 304 (4th Cir.1980). 1 accordingly find that Parker's claim for unem-ployment benefits under the circumstances here consti-tutes concerted activity protected by Section 7 of theAct.The General Counsel, however, has not alleged thatParker's discharge was prompted by the mere act offiling her claim. Rather, the requirement, ancillary to aclaim for unemployment benefits that an applicant active-ly seek employment, provided the basis for the dis-charge. This, according to Respondent, did not involveany retaliatory or discriminatory motive but merely a le-gitimate business justification, i.e., that a spare employeebe available at any time and exclusively work for Re-spondent. This argument, in effect, assumes that Re-spondent's conduct was not inherently destructive of im-portant employee rights, and that, in any case, it hadshown a substantial business justification for its conduct.NLRB v. Great Dane Trailers, 388 U.S. 26, 34 (1967).The record shows that both assumptions are incorrect.Without a representation to VEC that an applicant is ac-tively seeking employment, the individual is automatical-ly disqualified for benefits. In short, a spare tester for Re-spondent who is unemployed for an extended period oftime and otherwise qualified for unemployment benefitswould be prohibited from claiming such benefits becauseof Respondent's prohibition against VEC's mandate thatmost applicants actively seek employment during the un-employment stage. Clearly, an employer who enforcesthis prohibition and discharges an employee who hasmade such a representation in connection with his claimhas obviously destructively interfered with the right ofsuch an individual and other employees, similarly situat-ed, to file for and obtain unemployment benefits.Moreover, under the circumstances of this case, Re-spondent has failed to demonstrate that its interferencewith Parker's protected concerted activity was justifiedby a legitimate business reason. The record did not estab-lish precisely Respondent's policy dealing with the avail-ability of spare testers. Testimony shows that the rulehad never been reduced to writing and when it wasstated orally it was explained in various ways.The only clear requirement seemed to be that sparepaper testers had to be available for work on shortnotice, or as stated by Respondent in its brief (p. 23),"ready availability." This requirement understandablywould preclude a spare tester from having other employ-ment or activities which would conflict with their avail-ability for on-call work. This was communicated bothorally to employees and in writing to the Virginia Em-ployment Commission. However, it was not clearly es-tablished why spare testers should also be precludedfrom merely seeking other employment. Indeed, Re-spondent's references to the rule only once mentionedthe prohibition against "seeking other employment." Andthis reference only appeared in Respondent's communi-cations with the VEC, or after Parker had filed the un-employment claim. Since the rule had never been re-duced to writing and had not explicitly been formulatedto preclude spare employees from seeking other employ-ment, it cannot be argued that Parker was terminated forcause. Parker and Respondent's representatives testifiedthat she had previously applied for and received unem-ployment compensation. Respondent had the same rulesin effect then, and the VEC's requirement that applicantsfor benefits had to seek work had also been in existencebefore.Prior to this incident, Respondent had reprimandedspare employees only after several incidents of actual un-availability when called for work. But in those incidentsthe employees were not terminated even after they hadbeen unavailable. For example, one spare actually hadanother job, yet she was only warned that this was aproblem. She was finally given the opportunity to selectone of her two jobs. Another employee was also allowedto find her own solution after being unavailable on sever-413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDal occasions because she had been dating. In neither in-stance was the unavailable spare tester terminated orforced to resign.Parker was not only available but actually reported forwork on very short notice on several occasions after shehad filed her unemployment claim and, as required, hadbegun looking for work. Respondent admitted thatduring the disputed period of November 8 thru Decem-ber 15, 1981, he had no problems with Parker's availabil-ity for on-call work. The facts belie Respondent's con-tention that an employee who is seeking other work hasbecome "unavailable." It was also admitted that Parker'sactivities of seeking work had no effect whatsoever onRespondent's operations during the crucial period of No-vember 8-21, 1981. It is clear, therefore, that Respond-ent's business justification was anything but substantial.Accordingly, I have no difficulty in finding that Re-spondent violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1. Union Camp Corporation is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. By terminating Doris E. Parker because she hadcertified that she was seeking work in connection withher claim for unemployment compensation, Respondentinterfered with her rights protected by Section 7 of theAct and engaged in an unfair labor practice affectingcommerce within the meaning of Section 8(a)(1) of theAct.REMEDYHaving found that Respondent has engaged in anunfair labor practice, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.Respondent, having unlawfully discharged Parker,must offer her reinstatement and make her whole for anyloss of earnings and other benefits, computed on a quar-terly basis from the date of discharge to the date ofproper offer of reinstatement, less any net interim earn-ings, as prescribed in F. W. Woolworth Co., 90 NLRB 289(1950), plus interest as computed in Florida Steel Corp.,231 NLRB 651 (1977). See generally Isis Plumbing Co.,138 NLRB 716 (1962).[Recommended Order omitted from publication.]414